NO. 12-09-00124-CV


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT


TYLER, TEXAS


ZHIZHEN "JENNIFER" RAO,§
	APPEAL FROM THE 420TH
APPELLANT

V.§
	JUDICIAL DISTRICT COURT OF

CHARLES WAYNE AIKIN,
APPELLEE§
	NACOGDOCHES COUNTY, TEXAS



MEMORANDUM OPINION
PER CURIAM

	This appeal is being dismissed pursuant to Texas Rule of Appellate Procedure 42.3(a).  The
trial court's judgment was signed on December 30, 2008.  Under rule of appellate procedure 26.1,
unless Appellant Zhizhen "Jennifer" Rao timely filed a motion for new trial or other postjudgment
motion that extended the appellate deadlines, her notice of appeal was due to have been filed "within
30 days after the judgment [was] signed," i.e., January 29, 2009.  Rao filed a motion for new trial. 
Therefore, her notice of appeal was due to have been filed "within 90 days after the judgment [was]
signed," i.e., March 30, 2009.  See Tex. R. App. P. 26.1(a).  However, Rao did not file her notice of
appeal until April 3, 2009.  
	On May 14, 2009, this court notified Rao pursuant to Texas Rules of Appellate Procedure 
37.1 and 42.3(a) that her notice of appeal was untimely.  Rao was also informed that because the
notice of appeal was filed within fifteen days after it was due, a motion for extension of time to file
the notice of appeal is implied.  See Verburgt v. Dorner, 959 S.W.2d 615, 617 (Tex. 1997); see also
Tex. R. App. P. 26.3.  But Rao was warned that if she did not, on or before May 26, 2009, provide
the court a reasonable explanation for the late filing of the notice, the appeal would be dismissed. 
Through her attorney of record, Rao responded with a letter requesting "the stopping of the appeal." 
Accordingly, the appeal is  dismissed.  See Tex. R. App. P. 42.3(a).
Opinion delivered June 10, 2009.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J. 



(PUBLISH)